                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL W. MCCARRIN                                 :
          Plaintiff,

                 v.                                 :
MARIO POLLERA. individually and as                                CIVIL ACTION
Union Trustee; TIMOTHY FEENEY,
                                                    :             NO. 17-1691
individually and as Union Trustee;
JOSEPH LYONS, individually,
and as Management Trustee; and,
NEWSPAPER AND MAGAZINE
EMPLOYEES UNION AND
PHILADELPHIA PUBLISHERS                             :
PENSION PLAN
               Defendants.

                                          MEMORANDUM


Jones, II J.                                                                 September 27, 2019


I.       INTRODUCTION

         Plaintiff Michael McCarrin commenced this action against Defendants Mario Pollera,

Timothy Feeney, Joseph Lyons, and the Newspaper and Magazine Employees’ Union and

Philadelphia Publishers’ Pension Plan, alleging that Defendants improperly denied his

application for retirement benefits, in violation of the Employee Retirement Income Security Act

of 1974 (“ERISA”). 1 Specifically, Plaintiff alleges that the Pension Plan, as managed and

amended by Defendants, contained rules which preempted the Selective Services Act of 1940, 2

leading Defendants to deny Plaintiff vesting credit for three years of military service. Plaintiff

brings his claim under Section 1132(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1)(B). Plaintiff


1
    29 U.S.C. §§ 1001, et seq.
2
    50 U.S.C. App §§ 301, et seq.
further alleges Defendants’ actions constituted a breach of fiduciary duties, owed to both

Plaintiff and other Plan Participants. Defendants filed the instant Motion for Summary Judgment,

to which Plaintiff has responded and Defendants have replied. For the reasons set forth herein,

Defendants’ Motion shall be granted.


II.    FACTUAL BACKGROUND

           a. Undisputed Facts

       The undisputed facts 3 establish that Plaintiff commenced working as a Mailer at the

Philadelphia Inquirer newspaper in September 1967. (SUF ¶ 1; RSUF ¶ 1.) He remained

employed as a Mailer until he began serving in the military in 1969. 4 (SUF ¶ 2; RSUF ¶ 19.)

During the years before his military service began, Plaintiff was considered a Part-time

Journeymen Extra Mailer, meaning he did not have regular shifts, nor was he guaranteed a set

number of shifts per week or per year. (SUF ¶ 3 n.1; ECF 45-22, Ex. D-22, ¶¶ 5-9; RSUF ¶ 35.)

In 1967, Plaintiff worked 44 shifts. (SUF ¶ 1; RSUF ¶ 6.) In 1968, he worked 141 shifts. (SUF ¶

1; RSUF ¶8.) In 1969, he worked 54 shifts. (SUF ¶ 1; RSUF ¶ 14.)

       Thereafter, from 1969 through August of 1971, Plaintiff served in the military. (SUF ¶ 2;

RSUF ¶ 19.) Upon his discharge from the military, Plaintiff returned to the Inquirer and

continued working there through 1974. (SUF ¶ 2; RSUF ¶¶ 21, 41-43; ECF 45-6, Ex. D-7.)

During this time, he was once again employed as a Part-time Journeymen Extra Mailer, and did

not have regular shifts or a set schedule. (SUF ¶ 3 n.1; ECF 45-22, Ex. D-22; RSUF ¶ 35.) In

1971, Plaintiff worked 87 shifts. (SUF ¶ 2; RSUF ¶ 21.) In 1972, he worked 106 shifts. (SUF ¶ 2;


3
  For purposes of this discussion, the Court shall refer to Defendants’ Statement of Undisputed
Facts as “SUF” and Plaintiff’s Response thereto as “RSUF.”
4
  The parties dispute when in 1969 Plaintiff began his military service. Plaintiff contends his
service began in May of that year, while Defendants maintain his service began in November.
(SUF ¶ 2; RSUF ¶¶ 19, 35.) For reasons which follow, this fact is not material.
                                                2
RSUF ¶41.) In 1973, he worked 165 shifts. (SUF ¶ 2; RSUF ¶ 42.) In 1974, he worked 105

shifts. (SUF ¶ 2; RSUF ¶ 43.) Plaintiff did not work at the Inquirer from 1975 through 1999. 5

(SUF ¶ 5; Ex. D-7.)

       In 2000, Plaintiff returned to work as a Mailer at the Inquirer, and he worked 38 shifts

during that year. 6 (SUF ¶ 6; Ex. D-7; ECF 45-12, Ex. D-13.) In 2001, he worked 151 shifts.

(SUF ¶ 6; Ex. D-7; Ex. D-13.) In 2002, Plaintiff worked 148 shifts. (SUF ¶ 6; Ex. D-7; Ex. D-

13.) In 2003, he worked 38 shifts. (SUF ¶ 6; Ex. D-7; Ex. D-13.) In 2004, Plaintiff worked 24

shifts. (SUF ¶ 6; Ex. D-7; Ex. D-13.) In 2005, he worked 225 shifts. (SUF ¶ 6; Ex. D-7; Ex. D-

13.) In 2006, he worked 204 shifts. (SUF ¶ 6; Ex. D-7; Ex. D-13.) In January 2007, he worked 4

shifts. (SUF ¶ 6; Ex. D-7; Ex. D-13.) Plaintiff stopped working at the Philadelphia Inquirer in

2007. (SUF ¶ 6; Ex. D-7; Ex. D-13.)

       After turning 65 years-old in 2015, Plaintiff applied for pension benefits. 7 (SUF ¶ 7;

RSUF ¶ 46; Ex. D-13 at 2.) In January 2016, he provided the Plan Administrator with documents

to support his claim for benefits for the years he was enlisted in the military. (SUF ¶ 8; RSUF ¶

55; Ex. D-13 at 1.) On March 24, 2016, Plan Administrator Diane Binke sent Plaintiff a letter

advising that his claim for three years of credited service for the time he served in the military

was denied on the basis that he was not employed in a “covered” employment capacity prior to

the year 2000. (SUF ¶ 9; RSUF ¶ 63.) Specifically, according to Binke, Plaintiff was ineligible



5
  Plaintiff does not dispute this fact, but fails to explicitly say so in his RSUF. Because he only
addresses disputed facts in his response, Plaintiff’s silence on the issue will be deemed an
acceptance of the fact.
6
  Plaintiff does not dispute this fact, but fails to explicitly say so in his RSUF. Because he only
addresses disputed facts in his response, Plaintiff’s silence on the issue will be deemed an
acceptance of the fact.
7
  Plaintiff does not dispute this fact, but fails to explicitly say so in his RSUF. Because he only
addresses disputed facts in his response, Plaintiff’s silence on the issue will be deemed an
acceptance of the fact.
                                                  3
for credited service while he was in the military because he did not work in Covered

Employment either immediately before or immediately after his period of military service. (SUF

¶ 9; RSUF ¶ 63; ECF 45-4, Ex. D-5.) Binke informed Plaintiff of his right to appeal the denial,

which he did on April 4, 2016. (SUF ¶¶ 9-10; RSUF ¶¶ 66-67; Ex. D-5.) The Board of Trustees

of the Newspapers and Magazine Employee Union and Philadelphia Pension Fund (the “Board”)

considered Plaintiff’s appeal at their April 12, 2016 quarterly meeting, and again denied

Plaintiff’s claim for credited service for his time in the military. (SUF ¶ 11; RSUF ¶¶ 67-72.)

       Thereafter, the Board issued a letter to Plaintiff wherein it explained the reasoning behind

its decision. (SUF ¶ 12; RSUF ¶ 76.) The Board stated that Plaintiff had not worked in Covered

Employment from 1967 through 1974 because, under the 1972 Plan in effect when he left the

Inquirer, only Regular Full-Time employees on the Inquirer’s Priority List were considered

covered. (SUF ¶ 12; RSUF ¶ 76; ECF 45-10, Ex. D-11.) Notwithstanding that fact, the Board

found that even if Plaintiff had worked in Covered Employment from 1967 through 1974, he

would not be entitled to credited service for that period because Plaintiff was not vested in any

benefits under the terms of the Plan. (Ex. D-11 at 2-3.) Additionally, Plaintiff experienced

breaks in service because he did not work at the Inquirer in 1974 or 1975, or between 1976 and

2000. (Ex. D-11 at 2-3.) The Board concluded that the cumulative years of break in service

served to extinguish any Pension credits that Plaintiff had arguably accrued from 1967 through

1974, including any Pension credit accrual during his term of military service, whether analyzed

under the terms of the 1972 Plan, its 1976 amendments or the 1985 Plan. (Ex. D-11 at 2-3.)




                                                 4
            b. Disputed Facts 8

        Plaintiff disputes Defendants’ contention that the 1972 Pension Plan governs his claim

for benefits. Instead, he argues his claim is governed by the terms of the 2006 Pension Plan

which was in effect in 2007—the last year he last worked for the Inquirer. (ECF 46, Pl.’s Resp.

19.) Plaintiff further disputes Defendants’ contention that because Plaintiff did not work in

Covered Employment during the years 1967 through 1974, the Inquirer made no Pension

contributions on his behalf. (RSUF ¶¶ 2, 5, 13, 18, 25, 30, 36, 40, 44.) Finally, Plaintiff disputes

Defendants’ position that he is not entitled to military credit.

        A party asserting that a fact is genuinely disputed must support the assertion by citing to

particular parts of materials in the record, which may include affidavits. See Fed. R. Civ. P.

56(c)(1). However, “conclusory, self-serving affidavits are insufficient to withstand a motion for

summary judgment.” Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 161 (3d Cir.

2009) (citing Blair v. Scott Specialty Gases, 283 F.3d 595, 608 (3d Cir. 2002)) (internal

quotation marks omitted). Instead, an affiant must set forth specific facts that reveal a genuine

issue of material fact. Id. If a party fails to properly address another party’s assertion of fact, a

court may consider the fact undisputed and grant summary judgment. See Fed. R. Civ. P.

56(e)(2)-(3); see also Judge C. Darnell Jones II Chambers Policies and Procedures (rev’d Dec.

2, 2016), http://www.paed.uscourts.gov/documents/procedures/jonpol.pdf (“The Court will not

consider any description of a fact that is not supported by citation to the record. Statements of

Material Facts in support of or in opposition to a motion for summary judgment must include




8
 The facts set forth above include twelve of Defendants’ nineteen Statements of Undisputed
Material Facts, though Plaintiff purports to only agree with five of them. However, in the process
of “disagreeing” with Defendants’ Statement of Undisputed Material Facts, Plaintiff ultimately
concedes many of these facts are indeed undisputed. (See generally RSUF.)
                                                   5
specific and not general references to the parts of the record that support each of the statements,

such as the title of or numbered reference to a document, the name of a deponent and the page(s)

of the deponent’s deposition, or the identity of an affidavit or declaration and the specific

paragraph relied upon. Pinpoint citations are required.”) With this standard in mind, this Court

shall address each dispute in turn.

                       i.      The 2006 Pension Plan

       Plaintiff provides no citation to the record to support his argument that the 2006 Pension

Plan governs his claim for benefits. He appears to argue that because he was trying to claim

benefits under the Plan which was in effect in 2006 (what Plaintiff terms the “2006 Plan” was

actually the 2001 Plan) this is the Plan under which Defendants’ should have analyzed his claim.

(See, e.g., RSUF ¶¶ 46-49.) Simply saying this does not make it true. Plaintiff cites to no

evidence that supports his claim that the terms of the 2001 Plan govern his dispute with

Defendants. In contrast, Defendants provide full evidentiary support for their position that prior

Plans are what govern Plaintiff’s eligibility benefits. (See generally Exs. D-11, D-14, D-15, D-

16, D-17; D-24 at 60-61; see also SUF ¶¶ 9, 12). The record makes it clear that under the Plan in

effect in 2006, any earlier credited service would not be counted if it had been lost under prior

Plans, and it was therefore appropriate to determine whether Plaintiff had been vested under the

prior Plans. (See e.g. D-16 at 1, 22-23; D-24 at 60-61.) 9 The Court therefore finds this fact to be

undisputed by the record. See Fed. R. Civ. P. 56(e)(2) (“the court may . . . consider the fact



9
  As stated above, Defendant maintains that the 1972 Plan controls for purposes of determining
whether or not Plaintiff’s employment for the years 1967 through 1974 was “covered
employment” that could potentially entitle him to pension benefits. Although Plaintiff argues
that the “2006 Plan” controls, he also claims there was a 1969 Plan that he requested and
Defendants have failed to provide to him. (RSUF ¶¶ 15-16.) Plaintiff has submitted no evidence
of record to support his contention that a 1969 Plan existed. Nevertheless, Plaintiff maintains the
“2006 Plan” should control.
                                                  6
undisputed” when a party fails to properly support an assertion of fact or address another party’s

assertion of fact).

                        ii.     Plaintiff’s Pre-2000 Work

        The record does not support Plaintiff’s position that there is a dispute about whether he

worked in Covered Employment before the year 2000. Plaintiff contends this work was Covered

Employment because he “worked under a unit of the Union for an employer subject to a

Collective Bargaining Agreement and Plaintiff’s employer was required to make contributions to

the Pension for each shift worked by the Plaintiff.” (RSUF ¶ 44; see also ¶ 40.) Plaintiff provides

no citation to the record to support this contention beyond his own self-serving Affidavit.

Specifically, Plaintiff contends he was covered by a Pension Plan for his pre-2000 work at the

Inquirer, and that “[c]ontributions were made based on Plaintiff’s work to the Pension fund by

Plaintiff’s employer for all the shifts worked by Plaintiff[.]” (ECF No. 46-5, Pl.’s Aff. ¶¶ 1,

40.) 10 This statement—the only portion of the record to which Plaintiff cites in support of his

dispute—amounts to nothing more than a conclusory, self-serving assertion, which is only part

of a larger affidavit that fails to set forth specific facts to reveal a genuine issue of material fact.

See Kirleis, 560 F.3d at 161.

        Furthermore, the evidentiary record before the Court demonstrates that the Inquirer did

not make any Pension contributions on Plaintiff’s behalf until the year 2000. (Ex. D-25 at 54:16-

24 and 55:1-2.) Additionally, as Defendants note, Plaintiff’s Complaint failed to put these facts

at issue, as it did “not involve any claims that Defendants failed to give him pension credits for

contributions made on his behalf to a predecessor Plan[.]” (ECF 47, Defs.’ Surreply ¶¶ 5, 13, 18,



10
  Throughout his Response and within his Affidavit, Plaintiff repeatedly relies upon Exhibit B-6
as support for his statements. Exhibit B-6 is not a document of record. This Court further notes
Plaintiff’s failure to provide pinpoint citations to the record.
                                                    7
25; see also Compl. 2 (noting in his Synopsis of the case that “he was entitled to seven years

pension credit” based on his three years of military service and four years of work in the early

2000s); RSUF ¶ 75.) As such, this does not constitute a genuine issue of material fact and all

references to Plaintiff being a covered employee from 1967 through 1974 are therefore stricken

in accordance with Federal Rule of Civil Procedure 56(c)(1)(A), (e) and this Court’s Policies and

Procedures.

                       iii.    Plaintiff’s Military Leave of Absence as Covered Employment

       Plaintiff disputes Defendants’ contention that under the terms of any of the relevant

Pension Plans, his military leave of absence was not considered Covered Employment. (RSUF ¶

36.) Plaintiff fails to support his position that this was Covered Employment with any citation to

the record. Accordingly, Plaintiff’s unsupported version of this fact shall be stricken pursuant to

Fed. R. Civ. P. 56(e). The record reflects that there is no genuine dispute as to this issue.

   II. STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(a), a court shall grant summary judgment “if

the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine [dispute] as to any material fact and that the

moving party is entitled to a summary judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a). “If the moving party meets its burden, the

burden shifts to the nonmoving party to go beyond the pleadings and come forward with specific

facts showing that there is a genuine issue for trial.” Santini v. Fuentes, 795 F.3d 410, 416 (3d

Cir. 2015) (internal citations and quotation marks omitted). Therefore, in order to defeat a

motion for summary judgment, the non-movant must establish that the disputes are both: (1)

material, meaning concerning facts that will affect the outcome of the issue under substantive



                                                  8
law; and (2) genuine, meaning the evidence must be such that a reasonable jury could return a

verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

“Although the initial burden is on the summary judgment movant to show the absence of a

genuine issue of material fact, ‘the burden on the moving party may be discharged by

“showing”—that is, pointing out to the district court—that there is an absence of evidence to

support the nonmoving party’s case’ when the nonmoving party bears the ultimate burden of

proof.” Singletary v. Pa. Dep’t of Corr., 266 F.3d 186, 193 (3d Cir. 2001) (quoting Celotex, 477

U.S. at 325). “[A] nonmoving party must adduce more than a mere scintilla of evidence in its

favor and cannot simply reassert factually unsupported allegations contained in its pleadings[.]”

Williams v. West Chester, 891 F.2d 458, 460 (3d Cir. 1989) (citation omitted). Accordingly,

summary judgment is mandated “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

         As previously discussed, if a party sets forth facts in conclusory, self-serving affidavits,

those facts are “insufficient to withstand a motion for summary judgment.” Kirleis, 560 F.3d at

161 (citing Blair, 283 F.3d at 608). Rather, the affiant must set forth specific facts that reveal a

genuine issue of material fact. Fed. R. Civ. P. 56(e)(2) (“When a motion for summary judgment

is properly made and supported, an opposing party may not rely merely on allegations or denials

in its own pleading; rather, its response must . . . set out specific facts showing a genuine issue

for trial.”).

         Finally, this Court notes that Plaintiff is litigating this matter pro se. However, Plaintiff

is an attorney licensed to practice in the Commonwealth of Pennsylvania. As such, Plaintiff is

entitled to no deference in his filings and will not be held “to less stringent standards than formal



                                                    9
pleadings by lawyers.” United States v. Bradley, 505 F. App’x 220, 221 n.1 (3d Cir. 2012)

(quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)).

     III.      DISCUSSION

       A.      Plaintiff’s Claim for Retirement Benefits Under ERISA

       In Count I of Plaintiff’s Complaint, he alleges that Defendants improperly denied his

application for retirement benefits based on their “fail[ure] to keep records of Plaintiff’s pre 2000

[sic] employment as required by ERISA.” (Compl. ¶ 20.) He further alleges that Defendants,

through the terms of the Pension Plan, “made rules [that] preempted an Act of Congress and

denied Plaintiff vesting credit for [his] three years of military service under the Selective

Services Act of 1940 et. seq.” (Compl. ¶ 20.) Specifically, Plaintiff claims Defendants violated

the terms of the Pension Plan in effect on the date he was last employed, and that he is therefore

owed benefits under the Section 1132(a)(1)(B) of ERISA.

       ERISA allows a participant in an employee benefit plan “to recover benefits due to him

under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his

rights to future benefits under the terms of the plan[.]” 29 U.S.C. § 1132(a)(1)(B). ERISA does

not dictate what benefits must be afforded plan participants. As such, “only the plan can create

an entitlement to benefits.” Smith v. Contini, 205 F.3d 597, 602 (3d Cir. 2000). “[A] denial of

benefits challenged under § 1132(a)(1)(B) is to be reviewed under a de novo standard unless the

benefit plan gives the administrator or fiduciary discretionary authority to determine eligibility

for benefits or to construe the terms of the plan.” Firestone Tire and Rubber Co. v. Bruch, 489

U.S. 101, 115 (1989) (emphasis added).

        When the plan itself confers discretion on the administrator to determine eligibility for

benefits, a district court may only reverse the administrator’s decision if it was “arbitrary and



                                                  10
capricious.” Id. at 114-15. “The ‘arbitrary and capricious’ standard is essentially the same as the

‘abuse of discretion’ standard.” Abnathya v. Hoffman-La Roche, Inc., 2 F.3d 40, 45 n.4 (3d Cir.

1993). When applying this standard of review, “the district court may overturn a decision of the

Plan administrator only if it is without reason, unsupported by substantial evidence or erroneous

as a matter of law.” Id.

       As a threshold matter, this Court must determine what standard of review applies to

Plaintiff’s claim for benefits. The terms of both the 2001 Plan (in effect when Plaintiff left

employment with the Inquirer in 2007) and the 2014 Plan (in effect when he filed his application

for benefits in 2015) state: “The Board shall interpret the Plan and shall determine all questions

arising in the administration, interpretation and application of the Plan[.]” (Exs. D-16 and D-17,

Sec. 9.6.) The Agreement and Declaration of Trust for the Plan states similarly. (Ex. D-18, Art.

VIII Sec. 2 (“The Board of Trustees shall have the power to interpret, apply, construe, and

amend the provisions of this Agreement and the Plan, and any construction, interpretation and

application . . . shall be binding[.]”).) This Court therefore finds that the arbitrary and capricious

standard applies and it will “enforce the Plan as written unless [it] can find a provision of ERISA

that contains a contrary directive.” Smith, 205 F.3d at 602 (citing Dade v. North American

Philips Corp., 68 F.3d 1558, 1562 (3d Cir. 1995)).

       At issue in this case is whether Plaintiff is entitled to Pension credit for his three years of

military service. Under the Uniform Services Employment and Reemployment Rights Act,

(“USERRA”), 38 U.S.C. §§ 4301, et seq., upon return to work from military service, an

employee is “treated as not having incurred a break in service with the employer or employers

maintaining the [pension] plan by reason of such person’s period or periods of service in the

uniformed services.” 38 U.S.C. § 4318(a)(2)(A). This section applies to plan participation and



                                                  11
vesting, as well as accrual of benefits. 20 C.F.R. § 1002.259. At its core, USERRA aims to

ensure that a period of military service is treated no differently than if the employee had

remained at work; in other words, under USERRA, an employee is entitled to pension benefits

only if he would have been entitled to them when working in his pre-service capacity. See id.;

see also Scanlan v. Am. Airlines Grp., Inc., 384 F. Supp. 3d 520, 523 (E.D. Pa. 2019)

(recognizing that USERRA serves to protect veterans so that they maintain their pre-service

status within their employment).

        As such, in order to be covered by Section 4318(a)(2)(A), an employee would have had

to have been a participant in the pension plan prior to serving in the military. USERRA affords a

veteran no “extra” benefits for having served in the military; s/he gets only what s/he would have

gotten had s/he remained on the job, rather than serving. See 20 C.F.R. § 1002.2194 (“The Act

does not prohibit lawful adverse job consequences that result from the employee’s restoration on

the seniority ladder. Depending on the circumstances . . . an employee [may] be reemployed in a

higher or lower position, laid off, or even terminated . . . Similarly, the status of the

reemployment position requires the employer to assess what would have happened to such

factors as the employee’s opportunities for advancement, working conditions, job location, shift

assignment, rank, responsibility, and geographical location, if he or she had remained

continuously employed.”).

        Although Fishgold v. Sullivan Drydock & Repair Corporation arose under the Selective

Training and Service Act of 1948 (USERRA’s predecessor), the Supreme Court’s analysis is

applicable to the facts of this case. In Fishgold, it was determined that the Act guaranteed a

returning veteran nothing more than what he would have received, had he remained in his job.

Fishgold, 328 U.S. 275, 285 (1946) (“[S]ervice in the armed services is counted as service in the



                                                  12
plant so that he does not lose ground by reason of his absence. But we would distort the language

of these provisions if we read it as granting the veteran an increase in seniority over what he

would have had if he had never entered the armed services. . . . by these provisions Congress

made the restoration as nearly a complete substitute for the original job as was possible.”).

       Here, the record presents no evidence that Plaintiff would have been entitled to pension

benefits had he remained in his job rather than served in the military. Plaintiff was employed

part-time before entering the military and was therefore only entitled to a part-time position upon

his restoration to work. The record indicates this is precisely what happened; Plaintiff worked as

a Part-time Journeymen Extra Mailer before his military service, as well as upon his return to

work. (D-22, ¶¶ 5-9; SUF ¶ 3 n.1; RSUF ¶ 35.) Under the terms of the Pension Plan in effect at

the time, an employee was defined in pertinent part as “any person who is employed by a

Publisher under a Collective Bargaining Agreement with the Union, is carried on the priority list

agreed to between the Publisher and the Union, and is considered as regularly employed and

available for full-time work with such Publisher.” (D-14, Sec. I 1.12(a)) (emphasis added); see

also D-24 at 60-61.) Plaintiff has provided no evidence of record to establish that he was an

“employee” for purposes of the Plan. Further, although Plaintiff’s position as a Part-time

Journeymen Extra Mailer meant he was available for full-time work, it did not mean he actually

worked enough shifts to qualify as a regular, full-time priority list employee. In fact, Plaintiff

conceded as much. (D-24 at 56-57.)

       In order to be considered a regular, full-time employee, Plaintiff would have had to work

260 shifts per year. (Ex. D-11 at 2; Ex. D-22 ¶¶ 5-8.) The record indicates he did not do so at any

point, either before his military service or in the years immediately following his service. (SUF

¶¶ 1-2; RSUF ¶¶ 6, 8, 14, 19, 21, 41-43.) As such, Plaintiff was not an employee as defined by



                                                 13
the Plan, and was therefore not a Plan participant. Nonetheless, Plaintiff maintains he is entitled

to a full year of credited service for each year he worked from 1967 through 1974 because his

“work was covered under a Collective Bargaining Agreement which required the Employer to

make contributions to the Pension Fund for Plaintiff’s covered employment.” (Pl.’s Resp. Br.

23.) Again, Plaintiff provides no support for this assertion beyond his own declaration, as

contained in a self-serving Affidavit. (Ex. B-8 ¶¶ 40, 45.)

       With specific regard to Plaintiff’s claim that Defendants failed to keep records of his pre-

2000 employment, this Court notes the following:

               Title 29, United States Code, § 1059(a)(1) provides that “every employer shall, in
               accordance with regulations prescribed by the Secretary, maintain records with
               respect to each of his employees sufficient to determine the benefits due or which
               may become due to such employees. . . .”

               Significant for the purpose of this lawsuit, § 1059(b) states that “[i]f any person
               who is required, under subsection (a) of this section, to furnish information or
               maintain records for any plan year fails to comply with such requirement, he shall
               pay to the Secretary a civil penalty of $ 10 for each employee with respect to
               whom such failure occurs, unless it is shown that such failure is due to reasonable
               cause.” Undeniably, § 1059 obligates an employer to maintain certain
               time records; however, it is also undeniable that § 1059 does not provide a
               private right or cause of action for affected employees. Rather, Congress has
               provided for a civil penalty payable, upon the finding of a violation, to the
               Department of Labor.

Premick v. Dick’s Sporting Goods, Inc., 06-CV-0530, 2007 U.S. Dist. LEXIS 3702, at *14-15

(W.D. Pa. Jan. 18, 2007) (emphasis added).

       ERISA did not go into effect until September 2, 1974. Assuming arguendo Plaintiff

could recover on the basis of Defendants’ alleged failure to keep records of his pre-2000

employment, and assuming arguendo that Plaintiff’s unsupported allegations of hours worked

were valid, he still would not be eligible for benefits under any of the Plans in effect between

1967 and 2015.



                                                 14
       Under ERISA, Plaintiff is not entitled to any benefits provided for in a plan for which he

was ineligible, as “only the plan can create an entitlement to benefits.” Smith, 205 F.3d at 602.

This “limitation reflects ERISA’s principal function: to ‘protect contractually defined benefits.’”

US Airways, Inc. v. McCutchen, 569 U.S. 88, 100 (2013) (citing Massachusetts Mut. Life Ins.

Co. v. Russell, 473 U.S. 134, 148 (1985)) (emphasis added). Fiduciaries are tasked with

administering the Plan, and in so doing, they are obligated to comply with its terms. Epright v.

Environmental Resources Management, Inc. Health and Welfare Plan, 81 F.3d 335, 339 (3d Cir.

1996) (citing Nazay v. Miller, 949 F.2d 1323, 1329 (3d Cir.1991)). The “Plan Administrator has

discretion when interpreting the terms of the Plan; however, the interpretation may not controvert

the plain language of the document.” Id. (citing Gaines v. Amalgamated Ins. Fund, 753 F.2d 288,

289 (3d Cir.1985)). This Court finds that the Plan Administrator’s interpretation of the term

“employee” is reasonable, and thus the Plan’s denial of Plaintiff’s claim for benefits was

“reasonably consistent with unambiguous plan language [and] not arbitrary.” Bill Gray

Enterprises, Inc. Employee Health and Welfare Plan v. Gourley, 248 F.3d 206, 218 (3d Cir.

2001). Accordingly, Plaintiff was not a covered employee under the terms of the Plan, and his

claim for benefits must be denied as a matter of law. 11

       B.      Breach of Fiduciary Duties under ERISA, 29 U.S.C. § 1132(a)(2) and (a)(3)

       In Counts II and III of his Complaint, Plaintiff alleges that by denying his claim for

benefits, Defendants breached their fiduciary duties. He brings his claims pursuant to 29 U.S.C.

§ 1132(a)(2) and (a)(3), yet as written, these claims are essentially one and the same.



11
  In further support of their Motion, Defendants maintain that Plaintiff’s twenty-five (25)-year
break in service makes him ineligible for any benefits he claims to qualify for otherwise.
(Summ. J. Mem. 25-33.) Inasmuch as this Court has determined that Plaintiff was not a covered
employee during the relevant time periods and is therefore not entitled to pension benefits,
Defendants’ break in service argument is rendered moot.
                                                 15
        Count II of Plaintiff’s Complaint is brought under 29 U.S.C. § 1132(a)(2), which

provides a jurisdictional basis to bring an action for a breach of fiduciary duty under Section

1109 of ERISA. Section 1109, however, is inapplicable to a claim for benefits, or any other

relief, by a Plan participant. See Massachusetts Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 144

(1985) (“[T]he entire text of § [1109] persuades us that Congress did not intend that section to

authorize any relief except for the plan itself.”) (emphasis added); see also id at 140-141 (noting

that the statute’s references to “such other equitable or remedial relief as the court may deem

appropriate[,]” pertain only to relief available to the Plan). In Count II of his Complaint, Plaintiff

seeks monetary damages for himself, as well as “any other relief, equitable or otherwise, deemed

appropriate by this Court[.]” (Complaint ¶ 39 §§ (a), (e).) As such, the Court finds that Plaintiff

cannot prevail on a claim under 29 U.S.C. §1132(a)(2), as he is not seeking relief on behalf of

the Plan itself.

        Count III of Plaintiff’s Complaint is brought under 29 U.S.C. § 1132 (a)(3), which allows

for a right of action to enjoin violations of the Plan, to obtain other equitable relief to address

such violations, or to enforce the terms of the Plan. 29 U.S.C. § 1132 (a)(3). This Section creates

no substantive right to benefits; it merely creates a right to bring an enforcement action in federal

court. See CIGNA Corp. v. Amara, 563 U.S. 421, 444 (2011) (“[A] fiduciary can be surcharged

under § [1132](a)(3) only upon a showing of actual harm—proved (under the default rule for

civil cases) by a preponderance of the evidence. That actual harm may . . . come from the loss of

a right protected by ERISA[.]”) Accordingly, as noted by Defendants, Plaintiff’s reliance on this

section of ERISA “falls or rises on the Court’s determination of the underlying issues of

whether the Trustees breached the terms of the Plan or violated applicable law in denying

Plaintiffs benefit claims.” (Mot. Summ. J., ECF 44-3 at 42.) Because the court finds that



                                                  16
Defendants did not violate the terms of the Plans or applicable law, Plaintiff is not entitled to

relief on this claim.

V.      CONCLUSION

        For the reasons set forth hereinabove, Defendants’ Motion for Summary Judgment shall

be granted in its entirety.

        An appropriate Order follows.



                                                              BY THE COURT:



                                                              /s/ C. Darnell Jones, II J.




                                                 17
